Order entered September 23, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00942-CR

                              ALEXANDER ABRAHAM, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1776956-N

                                           ORDER
        On September 13, 2019, the State filed a second motion for extension of time to file brief

and tendered its appellee’s brief in this case. We GRANT the motion and ORDER the brief

filed as of the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            PRESIDING JUSTICE